DETAILED ACTION
The instant application having Application No. 16/610811 filed on 11/04/2019 is presented for examination by the examiner.

Claims 1, 15, 16 were amended. Claims 4-5, 7-14, 17-23, 29-30, 32, 34-35 were cancelled. Claims 1-3, 6, 15, 16, 24-28, 31, 33, 36 are pending. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 09/29/2021, with respect to the rejection(s) of claims 1-3, 6, 15, 16, 24-28, 31, 33, 36 have been fully considered and are not persuasive since the scope of the Applicant’s claimed amendment still fails to distinguish Applicant’s claim invention form the cited reference(s) 

First, in view of the scope of the claims 1, 15 and 16, the value of P is not necessarily smaller than N (i.e. P<N). As stated in claims 1 (line 4), 15 (line 5) and 16 (line 5), “P is less than or equal to N”. As such, the number of CBGs that are currently transmitted can include all CBG 1, CBG 2, CBG 3 and CBG 4 (not only CBG 1 and CBG 2) based on the understanding on the Applicant’s examples fig. 3C (See also fig. 3E) and the scope of the claims. 

Second, assuming that “P is less than N”, the limitation “P Code Block Groups (CBGs) in N CBGs of a preset transport block” can be interpreted to cover or include just part of the downlink transmission (i.e. only the CBG 1 and CBG 2 out of all the CBG 1, CBG 2, CBG 3 and CBG 4 that are currently transmitted.)

Third, in view of the Applicant’s specification, it is unclear whether the CBG 3 and CBG 4 are not part of the currently transmitted DL transmission together with the CBG 1 and CBG 2 since the CBG 1, CBG 2, CBG 3 and CBG 4 should have been transmitted sequentially with respect to each other.

Forth, Examiner has some confusion on understating “how” Applicant defines a CBG or a group of CBGs are “currently transmitted” for the purpose of generating a ACK information since the ACK information only being generated until after the CBG(s) are successfully received (i.e. not currently transmitted)

Allowable Subject Matters
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim rejection(s) set forth in this office action are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 15, 16, 24-28, 31, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2019/0356430 A1) in view of Kitamura et al. (US 2019/0181986 A1).

As per claim 1, Cheng discloses “A method for data retransmission control, comprising: receiving, by a terminal, first downlink data, wherein the first downlink data comprises P Code Block Groups (CBGs) in N CBGs of a preset transport block, P and N are positive integers, and P is less than or equal to N;” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB.] “acquiring, by the terminal, P-bit feedback information through decoding the P CBGs, wherein each bit of the feedback information indicates whether the respective CBG is needed to be retransmitted;” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)] “and sending, by the terminal, information for notifying a network-side device to retransmit M CBGs, wherein the M CBGs comprise the CBGs needed to be retransmitted in the N CBGs, M is a positive integer, and M is less than or equal to N” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

comprises the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information and the feedback information in the N-bit feedback information other than the P-bit feedback information; wherein the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information is the acquired P-bit feedback information, the feedback information in the N-bit feedback information other than the P-bit feedback information is second preset information, wherein the third information is used for notifying the network-side device to retransmit the CBGs indicated by the acquired P-bit feedback information as being needed to be retransmitted; and wherein the second preset information for the remaining N-P feedback information bits is set to positive acknowledgement (ACK)”.

However, Kitamura discloses “wherein sending, by the terminal, the information comprises: sending, by the terminal, third information, wherein the third information comprises N-bit feedback information, wherein a bitmap correspondence relationship of the N-bit feedback information is the same as a sequence of the N CBGs of the preset transport block;” [(par. 0116), For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For  the bitmap "1011" is fed back to the radio base station as retransmission control information.] “wherein the N-bit feedback information comprises the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information” [(par. 0116), For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap "1011" (The first 2 bits of the bitmap, i.e. “1011” corresponding the CB 1 and CB 2.)] “and the feedback information in the N-bit feedback information other than the P-bit feedback information,” [(par. 0116), the bitmap "1011" (The last 2 bits of the bitmap, i.e. “1011” corresponding the CB 3 and CB 4.)] “wherein the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information is the acquired P-bit feedback information, the feedback information in the N-bit feedback information other than the P-bit feedback information is second preset information; [(par. 0116), the bitmap "1011" (The first 2 bits of the bitmap, i.e. “1011” corresponding the CB 1 and CB 2.) and (par. 0116), the bitmap "1011" (The last 2 bits of the bitmap, i.e. “1011” corresponding the CB 3 and CB 4.)] “wherein the third information is used for notifying the network-side device to retransmit the CBGs indicated by the acquired P-bit feedback information as being needed to be retransmitted;” [(par. 0115), FIG. 6, the retransmission control information is a bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs The retransmission control information representing A/Ns for each CBG may be configured by changing the CB in FIG. 6 to CBGs. (par. 0116), For example, when the number of CBs per TB is four (C=4), the retransmission control information may be a four-bit bitmap, as shown in FIG. 6A. In FIG. 6A, assume that the first to fourth bits from the left correspond to CB #1 to CB #4 respectively, and the value (0 or 1) of each bit represents A/N in response to each CB. For example, as illustrated in FIG. 4, if the user terminal succeeds in decoding CBs #1, #3, and #4 and fails to decode CB #2, the bitmap "1011" is fed back to the radio base station as retransmission control information.] “and wherein the second preset information for the remaining N-P feedback information bits is set to positive acknowledgement (ACK)” [(par. 0115), FIG. 6, the retransmission control information is a bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit. FIG. 6 illustrate retransmission control information indicating A/N for each CB. The retransmission control information representing A/Ns for each CBG may be configured by changing the CB in FIG. 6 to CBGs. (par. 0116), the bitmap "1011" (The last 2 bits of the bitmap, i.e. “1011” corresponding the CB 3 and CB 4.)]

Cheng et al. (US 2019/0356430 A1) and Kitamura et al. (US 2019/0181986 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kitamura’s teaching into Cheng’s teaching. The motivation for making the above modification would be to improve the efficiency of the use of radio resources in retransmission control in future radio communication systems. (Kitamura, par. 0011)

As per claim 2, Cheng in view of Kitamura discloses “The method of claim 1,” as [see rejection of claim 1.] 
Cheng discloses “after sending, by the terminal, the information, further comprising: receiving, by the terminal, the M CBGs” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

claim 3, Cheng in view of Kitamura discloses “The method of claim 1,” as [see rejection of claim 1.] 
Cheng discloses “wherein the CBGs needed to be retransmitted in the N CBGs comprise at least one of the following: the CBGs indicated by the P-bit feedback information as being needed to be retransmitted; or the CBGs in the N CBGs other than the P CBGs” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback.]

As per claim 6, Cheng in view of Kitamura discloses “The method of claim 1,” as [see rejection of claim 1.] 
wherein receiving, by the terminal, the M CBGs comprises: receiving, by the terminal, fourth downlink data, wherein the fourth downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claim 24, Cheng in view of Kitamura discloses “The method of claim 1,” as [see rejection of claim 1.] 
wherein receiving, by the terminal, the M CBGs comprises: receiving, by the terminal, fourth downlink data, wherein the fourth downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claims 15, 25, 26 and 31, as [see rejections of claims 1, 2, 3 and 6 respectively.]
As per claims 16, 33 and 36, as [see rejections of claims 1, 3 and 24 respectively.]

As per claim 27, Cheng in view of Kitamura discloses “The terminal of claim 15,” as [see rejection of claim 15.]
Cheng discloses “wherein the processor is configured to send, through the transceiver, first information, wherein the first information comprises (P+1) bit feedback information, wherein a first preset bit of the feedback information in the (P+1) bit feedback information is a first preset numerical value, the feedback information in the (P+1)-bit feedback information other than the first preset numerical value is first preset information, and the first information is used for notifying the network-side device to retransmit the N CBGs; and  wherein the processor is configured to receive, through the transceiver, second downlink data, wherein the second downlink data comprises the N CBGs” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claim 28, Cheng in view of Kitamura discloses “The terminal of claim 15,” as [see rejection of claim 15.]
Kitamura discloses “wherein the processor is configured to send, through the transceiver, second information, wherein the second information comprises (P+1)-bits feedback information, wherein a second preset bit of the feedback information in the (P+1)-bits feedback information is a second preset numerical value, the P-bit feedback information in the (P+1)-bits feedback information other than the second preset bit is the acquired P-bit feedback information, and the second information is used for notifying the network-side device to retransmit the CBGs indicated by the P-bit feedback information as being needed to be retransmitted; and wherein the processor is configured to receive, through the transceiver, third downlink data, wherein the third downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” as [(par. 0115), FIG. 6, the retransmission control information is a bitmap comprised of a number of bits equal to the number of CBs or the number of CBGs, and may represent A/Ns for CBs or CBGs corresponding to each bit. FIG. 6 illustrate retransmission control information indicating A/N for each CB. The retransmission control information representing A/Ns for each CBG may be configured by changing the CB in FIG. 6 to CBGs. (par. 0116), For example, when the 

Cheng et al. (US 2019/0356430 A1) and Kitamura et al. (US 2019/0181986 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kitamura’s teaching into Cheng’s teaching. The motivation for making the above modification would be to improve the efficiency of the use of radio resources in retransmission control in future radio communication systems. (Kitamura, par. 0011)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463